Case 1:18-cv-10817-AT-GWG Document 64 Filed Q

  

DOCUMENT
RUPERT GREEN ELECTRONICALLY FILED

205-26 113" Ave.

St. Albans, N.Y. 11412
917-601-6425

DOC#
DATE FILED: 7/2/2020

Honorable Judge Analisa Torres June 25, 2020
United States District Court

Southern District of New York
500 Pearl Street
New York, NY 10007

VIA EMAIL
Temporary Pro se Filing@nysd.uscourts.gov

Re: Dr. Rupert Green v. The Department of Education of the City of New York
and the United Federation of Teachers 18-CV-10817

 

Dear Judge Torres:

I am the Plaintiff pro se in the above captioned case, presently before you in the Southern
District. | am writing this email in reference to the REPORT & RECOMMENDATION
submitted by Magistrate Judge Gabriel Gorenstein and which I received just yesterday, June 24,
2020.

In his REPORT & RECOMMENDATION Magistrate Gorenstein writes that I may request an
extension of time to respond, and this is my purpose here, to ask for this extension of time.

I received the R&R yesterday, and the deadline for a response without any extension, July 1,
2020, is not sufficient for me to fully explain why I believe Magistrate Gorenstein made several
errors which should be addressed, if not corrected. I request 28 days after your reply via email to
this request. This time will allow me to research my objections and craft the final document the
best I can, under the circumstances. | am not an Attorney.

A copy of this email is being sent to the Corporation Counsel Ms. Shaina Wood, who represents
the Department of Education, and to Ms. Orianna Vigliotti, the Attorney for the UFT.

Respectfully, GRANTED in part, DENIED in part. Plaintiff's time to
file objections is extended nunc pro tunc to July 24, 2020.
Defendants' responses are due within 14 days of the

Is/ docketing of Plaintiff's objections.

Rupert Green

 

Chambers will mail a copy of this order to Plaintiff pro se.
CC via email:

Shaina Wood shwood@law.nyc.gov SO ORDERED.
Oriana Vigliotti oriana. vigliotti@nysut.org

Dated: July 2, 2020

New York, New York C=

ANALISA TORRES
United States District Judge
